GEIGER, PJ.,
Dissenting:
The agreed construction of the bus prevented the hand signals. The mechanical or electrical device was designed to and did give an “intelligent” signal and warning to the car following. The driver of that car was required to “keep his vehicle under such control as to be able to avoid an accident resulting from a misunderstanding of such signal.” This is a recognition of the fact that the mechanical or electrical, as well as ' the manual signal, might be such as to be misunderstood. The mechanical or electrical signal was an appropriate signal that the bus was going ro do *261something that required the following driver to be alert. This was all that the ordinance required of a mechanical or electrical signal. There is no provision that the mechanical or electrical signal shall indicate in which direction the bus is to turn, as in the manual signals. The misunderstanding might attach to either the manual or the mechanical signal. The device used gave an “intelligent" signal. The fact ■•that it was misunderstood by the following driver was not the fault of the ¡bus driver.
It appears that the point at which the 'bus gave its signal was on an incline. For the driver of the bus to have given any other signal than he did would have required him to put on his brake and leave the bus, which was partly filled with crippled children, In order to give a manual signal that he intended to make a left turn at that point. Of course, had the bus been equipped with an electrical device which would have enabled the driver to indicate the direction in which he inténded to turn, be could have more definitely advised the following driver.
The ordinance also provides that when it is not “practical” to give the manual signal, “some other appropriate, timely and visible signal shall be given”. No reference to right or left turn is there specifically made. “The bus was painted a brilliant tan” and contained a large visible sign with the words “School Bus”. Both these signals are “appropriate, timely and visible”. If the school bus was stationary, the other car had no right to pass, whether proceeding with or against the course cf the bus, as is well known to all drivers.
Valley-View Avenue, into which the bus was turning, does not cross Hillcrest Avenue, on which the bus had been proceeding westward. When the right to pass a stationary school bus is denied the following car and when there was no right turn possible, because Valley-View Avenue did not cross Hill-crest Avenue, there was only one thing to which the flasher signal or sien “School Bus” could be appropriate and that was to the left turn. The bus driver did all that he was required to do, to give an “intelligent” signal. If the following driver did not observe it or understand it, the bus driver was not liable under the ordinance.